Citation Nr: 9933887	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  99-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Entitlement to an increased rating for epididymitis, 
status post epididymectomy, currently evaluated as 10 percent 
disabling.
  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a back disability, and declined to increase 
the disability rating for service connected epididymitis, 
status post epididymectomy above 10 percent.


FINDINGS OF FACT

1.  In a March 1995 rating decision, the RO denied service 
connection for a back condition; the veteran was notified of 
that decision and did not appeal within one year of 
notification.

2.  The evidence received subsequent to March 1995 regarding 
a claim for service connection for a back condition, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

4.  The veteran's service connected epididymitis and 
epididymectomy is manifested by complaints of urinary voiding 
3-4 times during the day and awakening at night for another 
3-4 times of urinary voiding, as well as urinary leakage if 
lifting heavy objects, but without the wearing of absorbent 
material.  


CONCLUSIONS OF LAW

1.  The March 1995 RO decision denying service connection for 
a back condition is final.  38 U.S.C.A. § 7104(b) (West 
1991).

2.  The evidence received subsequent to the RO's March 1995 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for a back 
condition.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The criteria for an assignment of a rating of 20 percent, 
and no higher, for epididymitis and epididymectomy have been 
satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. 
§  3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b Diagnostic Codes 
7529-7512 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence Claim

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In a March 1995 rating decision, the RO denied service 
connection for a back condition.  The veteran was notified of 
that decision, and did not appeal within one year of that 
notification.  Accordingly, the March 1995 decision by the RO 
is final.  38 C.F.R. § 3.104 (1999).  The question presently 
before the Board is limited to whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim.  To reopen a finally denied claim, a veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108, 
7104 (West 1991); 38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In this case, as previously discussed, the RO denied service 
connection for a back condition in a March 1995 rating 
decision.  In this decision, the RO found that there was no 
evidence that the veteran's back condition was incurred or 
aggravated during active duty.  The evidence received since 
the March 1995 rating decision regarding service connection 
for a back condition includes VA outpatient treatment records 
from February 1987 to December 1995 and from March 1997 to 
March 1998, Healthsouth X-ray report from June 1998, letters 
of private treatment from Max R. Steuer, M.D., from September 
and November of 1998, a September 1998 operative report from 
Dr. Steuer, outpatient treatment records from Stephen J. 
Gould, M.D., from March to July of 1998, and June 1999 
private medical records consisting of a radiology report and 
epidural injection summary.  The Board finds that while this 
evidence may be considered new, none of it is material to the 
veteran's claim in that it does not provide evidence of a 
back disorder that is related to service.  The Board also 
notes that the veteran's claims file includes additional 
medical evidence submitted since March 1995 that was not 
listed above.  The Board finds that this evidence pertains to 
the veteran's other disability claims and is not related to a 
back condition.         

The Board first considers the evidence from VA outpatient 
treatment records from February 1987 to December 1995 and 
from March 1997 to March 1998.  The Board finds that this 
evidence is new in that it has not previously been considered 
by the Board.  However, this evidence is not material to the 
veteran's claim.  The medical evidence found in these records 
indicates that the veteran complained of chronic low back 
pain, including in November 1995 when the veteran reported a 
history of low back pain going back ten years.  This new 
evidence does not provide any evidence that the veteran's 
back condition was incurred or aggravated by active service, 
which ended in 1967, as opposed to long after service 
discharge as is reported by the veteran in November 1995.  
Without competent medical evidence connecting this back 
condition to service, these treatment records are not 
material to the veteran's claim.  See 38 C.F.R. § 3.156(a) 
(1998); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  
Therefore, this evidence is not material to the veteran's 
claim.              
    
The Healthsouth X-ray report from June 1998 is also new but 
not material to the veteran's claim.  This report provides 
further evidence in support of the veteran's existing back 
disability.  The records refer to the veteran's moderate 
desiccation of the L1-2 and L2-3 discs, a minor disc bulge at 
L1-2 and a left-sided disc protrusion at L2-3 that may 
encroach the nerve root in the lateral recess.  However, none 
of this evidence suggests that the veteran's back condition 
is related in anyway to his military service.  Thus, this 
evidence is not material to the veteran's case.

The letters of private treatment from Max R. Steuer, M.D., 
from September and November of 1998, as well as a September 
1998 operative report from Dr. Steuer, are new but not 
material to the veteran's claim.  All of the evidence 
pertains to the veteran's herniated lumbar disc and the 
lumbar microdiscectomy that Dr. Steuer performed to correct 
the veteran's back problem.  This evidence does not show any 
connection between the veteran's current back condition and 
his military service.  Therefore, it must be considered not 
material to his claim.    

The Board also considers the outpatient treatment records 
from Stephen J. Gould, M.D., from March to July of 1998.  
This evidence shows that the veteran complained of low back 
pain and radiating pain down to his left leg.  While the 
evidence reveals a diagnosis of musculoskeletal low back pain 
with probable neurogenic component and probable lumbar 
radiculopathy, it does not reveal when this back condition 
first started, let alone associate these back problems with 
military service.  Thus, this evidence is also not material 
to the veteran's claim.  Furthermore, the June 1999 medical 
evidence, consisting of a radiology report and epidural 
injection summary are also not material to the veteran's case 
because the records show the current condition and treatment 
of the veteran's back condition and do not assist in 
determining the etiology of this condition.     

Finally, the Board considers the statements that the veteran 
has submitted to VA in support of his assertions that his 
back condition is related to service.  The veteran explained 
during his June 1999 video conference Board hearing that he 
strained his back when he fell from a telephone pole while 
working as a linesman during service.  However, the veteran 
also testified that he did not receive any medical treatment 
for his back while in service, and received his first back 
treatment in May 1972.  The veteran testified that he saw a 
chiropractor at some time following service and was told that 
X-rays reveal a back condition that is 25-30 years old.  The 
veteran determined that this must be related to his inservice 
fall from a telephone pole since it was the only fall he had 
over that length of time.  In a May 1998 statement in support 
of claim, the veteran also referred to the source of his back 
problems as the fall from a telephone pole while in the 
military in Korea.  He stated that his back has hurt him ever 
since that time.  However, the Board notes that in his 
December 1998 RO hearing, the veteran stated that his low 
back problems began in 1989.  In his Appeal to the Board (VA 
Form 9), he reiterates that he injured his back in 1966 in 
Korea.  The Board notes, however, that the record does not 
contain any nexus evidence, provided by a competent medical 
authority, connecting the veteran's inservice condition and 
his current back problems.  See Caluza, supra.  The Board has 
only the veteran's assertions that his current back condition 
was caused by his active military service.  The record does 
not show that the veteran is a medical professional or has 
the training and expertise to be qualified to provide 
opinions on clinical findings. Consequently, his statements 
do not constitute competent medical evidence of causation.  
Such a claim must be based on a diagnosis by a qualified 
physician and supported by a physical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As the evidence 
fails to provide the critical causal nexus, from competent 
medical authority, between the veteran's current back 
condition and disease or injury during his active service, 
the evidence is deemed to be not material to the veteran's 
claim.           

As none of the evidence added to the record since the RO's 
March 1995 rating decision, either by itself or in the 
context of all the evidence, both old and new, provides 
evidence of a nexus between any disease or injury during 
service and a current back disability, the Board concludes 
the additional evidence does not constitute new and material 
evidence sufficient to reopen the claim for service 
connection for a back condition.  Therefore, the March 1995 
decision remains final, and the claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decisions and the statement of the case, which explained that 
new and material evidence was needed to reopen the claim, and 
indicated what would constitute such evidence.  Furthermore, 
by this decision, the Board informs the veteran of the type 
of new and material evidence needed to reopen his claim.

II. Rating for epididymitis and epididymectomy

The veteran has presented a well-grounded claim for a higher 
evaluation for his service-connected disability within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Cf. Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  Accordingly, the 
Board finds that all relevant facts have been properly 
developed and the duty to assist the claimant, as mandated by 
38 U.S.C.A. § 5107(a), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  The veteran was granted 
service connection for epididymitis and epididymectomy in an 
August 1992 rating decision, with a noncompensable rating 
effective April 8, 1991.  His service medical records show 
that he was diagnosed with epididymitis in November 1965, 
with swelling and tenderness markedly receded.  He also 
complained of testicular pain and swelling in December 1966, 
again with the diagnostic impression of epididymitis.  As 
part of his April 1967 service discharge physical 
examination, the veteran reported that he had frequent or 
painful urination.  At the time of the August 1992 rating 
decision, the veteran's epididymitis condition did not show 
any evidence of active symptoms.  Following a September 1992 
VA examination, an October 1992 rating decision granted a 10 
percent rating for the veteran's epididymitis condition, 
effective April 8, 1991, based on evidence of left testicular 
tenderness and intermittent left groin pain.  In a September 
1993 rating decision, the RO granted a temporary 100 percent 
rating under 38 C.F.R. § 4.30, for the period of January 24, 
1992 to March 31, 1992, based on evidence of VA treatment 
including an epididymectomy performed during hospitalization 
in January 1992.  Beginning April 1, 1992, the rating 
reverted back to the 10 percent disability rating previously 
assigned.  Subsequent rating decisions continued the 10 
percent disability rating.   

The veteran has appealed the assignment of 10 percent rating 
for his service connected epididymitis, and contends that a 
higher rating is warranted.  After a review of the records, 
the Board finds that the evidence supports his claim for an 
increased evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The veteran's epididymitis is currently rated under 38 C.F.R. 
§ 4.115a and 4.115b, Diagnostic Codes (DC) 7529-7512, which 
the RO has previously noted is a rating by analogy due to the 
lack of a specific rating code section for epididymitis in 
the Schedule.  Under DC 7529, for benign neoplasms of the 
genitourinary system, rating is considered as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Similarly, DC 7512, for chronic cystitis, including 
interstitial and all etiologies, infectious and non-
infectious, rating is considered as voiding dysfunction.  

38 C.F.R. § 4.115a establishes the rating for voiding 
dysfunction, and rates the particular condition as urine 
leakage, frequency, or obstructed voiding.  Continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day warrants a 60 percent 
rating.  When this urinary condition requires the wearing of 
absorbent materials which must be changed 2-4 times per day, 
a 40 percent rating is warranted; and if the condition 
requires the wearing of absorbent materials that must be 
changed less than 2 times per day, a 20 percent rating is 
warranted.  The Board notes that the veteran testified during 
his video conference Board hearing that he does not wear 
absorbent garments for his urinary condition.  Thus, the 
rating criteria for urinary leakage do no provide a basis for 
the assignment of an increased evaluation.  

The Board also considers an increased rating under § 4.115a 
for urinary frequency.  Urinary frequency with daytime 
voiding interval less than one hour, or; awakening to void 5 
or more times per night warrants a 40 percent rating.  A 20 
percent rating is warranted for daytime voiding interval 
between 1 and 2 hours, or; awakening to void 3-4 times per 
night.  A 10 percent rating is warranted for daytime voiding 
interval between 2 and 3 hours, or; awakening to void two 
times per night.  

The Board finds that the evidence supports an increased 
rating for the veteran's urinary condition based on the 
urinary frequency.  The veteran testified during his video 
conference Board hearing that he started having frequent 
urination in approximately 1973.  He stated that his 
epididymitis condition now causes him to urinate 3-4 times 
per day and also causes him to get up from sleeping to 
urinate another 3-4 times at night.  The Board finds that 
this urinary condition, specifically the awakening to void 3-
4 times per night, satisfies the 20 percent rating for 
urinary frequency.  

The Board also considers the most recent medical evidence to 
determine if a higher rating is justified under § 4.115a for 
other listed disabilities.  The Board first considers any 
evidence of obstructive voiding.  Under § 4.115a, obstructive 
voiding described by urinary retention requiring intermittent 
or continuous catheterization warrants a 30 percent rating.  
A 10 percent rating is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  post void residuals greater than 150 cc; 
uroflowmetry; markedly diminished peak flow rate (less than 
10cc/sec); recurrent urinary tract infections secondary to 
obstruction; or stricture disease requiring periodic 
dilatation every 2 to 3 months.  A noncompensable rating is 
warranted for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.    

The most recent VA examination, from December 1997, includes 
a history from the veteran that he injured his testicles 
while in the military when he fell from a telephone pole 
while working as a lineman.  The VA examiner in December 1997 
observed the veteran to walk with comfort and dress and 
undress without difficulty.  The scrotal area appeared 
normal, with no visible scrotal incisions from the 
epididymectomy.  A July 1997 scrotal ultrasound revealed 
normal findings for the epididymides.  The testicles appeared 
normal and there was no evidence of a hydrocele or 
varicocele.  The Board also notes that the veteran testified 
during his December 1998 RO hearing that he no longer has 
groin pain since his epididymectomy.  However, the December 
1997 VA examiner referred the case to urology for further 
evaluation.  

A March 1998 VA outpatient consult revealed positive evidence 
of urinary straining, a weak stream and nocturia, but no 
urinary urgency.  Based on these findings, the diagnostic 
assessment was obstructive voiding symptoms.  However, the 
Board does not find sufficient evidence of an obstructed 
voiding condition to warrant an increased rating greater than 
the 20 percent, which the Board establishes in this decision 
for urinary frequency.  Although the VA examiner determined 
that the veteran has obstructive voiding symptoms, there is 
no evidence of catheterization, post void residuals, 
uroflowmetry, urinary tract infections, stricture disease or 
the requirement for dilatation.  

The Board also considers whether the evidence warrants an 
increased rating under § 4.115a for a urinary tract 
infection.  As the Board does not find any evidence of a 
urinary tract infection in the record, as previously noted, a 
rating under this criteria is not warranted.  Thus, the Board 
finds that all of the evidence regarding the veteran's 
epididymitis condition warrants an increased rating to 20 
percent, and no higher, for urinary frequency. 

The 20 percent rating according to the Schedule does not, 
however, preclude the Board from granting a higher rating for 
this disability.  In Floyd v. Brown, 9 Vet. App. 88 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321 
(b)(1) in the first instance.  The Board is still obligated 
to seek out all issues that are reasonably raised from a 
liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the laws and regulations.  In Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent, exists in the Schedule for greater disability due to 
a voiding dysfunction.  However, the record does not 
establish a basis to support a higher rating under the 
Schedule.  The Board also finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization for this disability, so as 
to warrant extraschedular consideration.  The Board also does 
not find that this disability has created a marked 
interference with his employment.  The veteran stated during 
his Board hearing that he was able to work around his 
frequent urination problem and that any problems with 
employment were related to his back condition.  The Board 
also notes that the veteran testified during his December 
1998 RO hearing that he worked 40-45 hours a week as a diesel 
mechanic.  For the reasons noted above, the Board concludes 
that the impairment resulting from this epididymitis 
disability is adequately compensated by the rating now 
assigned.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a back condition.  The 
benefits sought on appeal regarding this claim remain denied.  
Entitlement to an increased rating to 20 percent, and no 
more, for epididymitis, status post epididymectomy is 
granted, subject to the regulations governing the payment of 
monetary benefits. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

